
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



INVESTMENT TECHNOLOGY GROUP, INC.
THIRD AMENDED AND RESTATED
1998 STOCK UNIT AWARD PROGRAM


1.Purpose

        This 1998 Stock Unit Award Program (the "Program") is implemented under
the 1994 Stock Option and Long-Term Incentive Plan, as amended and restated (the
"Plan"), of Investment Technology Group, Inc. (the "Company") in order to
provide an additional incentive to selected members of senior management and key
employees to increase the success of the Company, by substituting stock units
for a portion of the cash compensation payable to such persons on a mandatory
basis, which stock units represent an equity interest in the Company to be
acquired and held under the Program on a long-term, tax-deferred basis, and
otherwise to promote the purposes of the Plan.

2.Definitions

        Capitalized terms used in the Program but not defined herein shall have
the same meanings as defined in the Plan. In addition to such terms and the
terms defined in Section 1, the following terms used in the Program shall have
the meanings set forth below:

        2.1  "Account" means the account established for each Participant
pursuant to Section 7(g) hereof.

        2.2  "Actual Reduction Amount" means the amount by which a given
quarterly or year-end bonus payment to a Participant is in fact reduced under
Section 6.

        2.3  "Administrator" shall be the person or committee appointed by the
Committee to perform ministerial functions under the Program and to exercise
other authority delegated by the Committee.

        2.4  "Assigned Reduction Amount" means an amount determined by the
Administrator in accordance with Section 6(b), in the case of an individual
Participant, which shall be used under Section 7(a) to determine the number of
Stock Units to be credited to the Participant's Account in respect of a given
calendar quarter. The assigned Reduction Amount does not accumulate from one
quarter to the next.

        2.5  "Current Participant" means a Participant who, during the current
year, is subject to mandatory payment of a portion of compensation by grant of
Stock Units under the Program.

        2.6  "Participant" means an eligible person who is granted Stock Units
under the Program, which Stock Units have not yet been settled.

        2.7  "Stock Unit" means an award, granted pursuant to Section 6.5 and
6.6 of the Plan, representing a generally nontransferable right to receive one
share of Common Stock at a specified future date together with a right to
Dividend Equivalents as specified in Section 7(d) hereof and subject to the
terms and conditions of the Plan and the Program. Notwithstanding anything to
the contrary, in the case of Stock Units granted to employees of ITG Canada
Corp. and KTG Technologies Corp., the Committee may, in its discretion, settle
such Stock Units by delivery of cash equal to the Fair Market Value, on the
third anniversary of the date of grant of such Stock Units, of the number of
shares of Common Stock equal to the number of such Stock Units. Stock Units are
bookkeeping units, and do not represent ownership of Common Stock or any other
equity security.

        2.8  "Termination of Employment" means termination of a Participant's
employment by the Company or a subsidiary for any reason, including due to death
or disability, immediately after which event the Participant is not employed by
the Company or any subsidiary.

3.Administration

        (a)  Authority. The Program shall be established and administered by the
Committee, which shall have all authority under the Program as it has under the
Plan; provided, however, that terms of the

--------------------------------------------------------------------------------


grant of Stock Units hereunder may not be inconsistent with the express terms
set forth in the Program. Ministerial functions under the Program and other
authority specifically delegated by the Committee shall be performed or
exercised by and at the direction of the Administrator.

        (b)  Manner of Exercise of Authority. Any action of the Committee or its
delegatee with respect to the Program shall be final, conclusive, and binding on
all persons, including the Company, subsidiaries, participants granted Stock
Units which have not yet been settled, and any person claiming any rights under
the Program from or through any Participant, except that the Committee may take
action within a reasonable time after any such action superseding or overruling
a prior action.

        (c)  Limitation of Liability. Each member of the Committee or delegatee
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him by any officer or other employee of the Company or
any subsidiary or any agent or professional assisting in the administration of
the Plan, such member or person shall not be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Program, and such member or person shall, to the extent permitted by law, be
fully indemnified and protected by the Company with respect to any such action,
determination, or interpretation.

        (d)  Status as Subplan Under the Plan. The Program constitutes a subplan
implemented under the Plan, to be administered in accordance with the terms of
the Plan. Accordingly, all of the terms and conditions of the Plan are hereby
incorporated by reference, and, if any provision of the Program or a statement
or document relating to Stock Units granted hereunder conflicts with a provision
of the Plan, the provision of the Plan shall govern.

4.Stock Subject to the Program

        Shares of Common Stock delivered upon settlement of Stock Units under
the Program shall be shares reserved and available under the Plan. Accordingly,
Stock Units may be granted under the Program if sufficient shares are not then
reserved and available under the Plan, and the number of shares delivered in
settlement of Stock Units hereunder shall be counted against the shares reserved
and available under the Plan. Awards may be granted under the Plan even though
the effect of such grants will be to reduce the number of shares remaining
available for grants hereunder. Stock Units granted under the Program in place
of compensation under the Plan resulting from a 162(m) Award (as defined in the
Plan) or in place of compensation under the Company's Pay-for-Performance
Incentive Plan shall be subject to annual per-person limitations applicable to
such compensation under such plan.

5.Eligibility and Selection

        The Committee may select any person who is eligible to be granted an
Award under the Plan to be granted Stock Units under the Program as a mandatory
portion of compensation otherwise payable to the Participant. A Participant who
is selected to be a Current Participant in one year will not necessarily be
selected to be a Current Participant in a subsequent year.

6.Mandatory Reduction of Bonus Compensation

        (a)  Amount of Mandatory Reduction. A Current Participant's cash
compensation shall be automatically reduced by an amount determined in
accordance with a schedule adopted by the Committee and applicable to
compensation payable in the specified year; provided, however, that the
Committee may adjust the schedule applicable to an individual Current
Participant. For 1998, the initial year under the Program, unless adjusted by
the Committee in an individual case, the amount of total compensation payable to
a Current Participant shall be reduced on a mandatory basis as follows:

5% of the first $100,000 of annual compensation;
10% of the next $100,000 of annual compensation;
15% of the next $400,000 of annual compensation; and
20% of annual compensation in excess of $600,000.

--------------------------------------------------------------------------------



The foregoing notwithstanding, in no event will the amount by which cash
compensation is reduced exceed the amount of bonus payable to the Participant.
For purposes of the Program, the amount by which cash compensation is reduced
hereunder shall be calculated without regard to any reductions in compensation
resulting from Participant's contributions under any Section 401(k),
Section 125, pension plan, or other plan of the Company or a subsidiary, and
such amount shall not be deemed a reduction in the Participant's compensation
for purposes of any such Section 401(k), Section 125, pension plan, or other
plan of the Company or a subsidiary.

        (b)  Manner of Reduction of Compensation. Amounts by which compensation
is reduced under Section 6(a) will be subtracted from bonus amounts in respect
of services during the year otherwise payable to the Current Participant at or
following the end of the first three calendar quarters of such year and at or
following the end of the year. The amount by which each bonus amount payable
following the end of the first three calendar quarters will be reduced will be
calculated based on a reasonable estimate of total compensation for the year,
taking into account the amount by which compensation previously has been reduced
for the year (i.e., in the case of a Participant employed since the beginning of
the year and for whom estimated annual compensation has not varied during the
year, by calculating an estimated aggregate amount by which compensation will be
reduced for the year and reducing the quarterly bonus payment by one-fourth of
such amount), and will be calculated at the time the year-end bonus amount
otherwise becomes payable based on actual compensation for the year, taking into
account the amount by which compensation previously has been reduced for the
year (i.e., by calculating the actual amount by which compensation will be
reduced for the year and reducing the year-end bonus payment by that amount less
the amount by which compensation was reduced in previous quarters). The
foregoing notwithstanding, the Administrator may determine in the case of any
individual Participant, including a Participant who is not paid a bonus on a
quarterly basis, the extent (if any) to which any bonus amounts other than the
Participant's year-end bonus amount shall be reduced taking into account the
terms of the Participant's compensation arrangement and the Participant's
individual circumstances. In such cases, the Administrator may assign to the
Participant an Assigned Reduction Amount for each calendar quarter, so that
Stock Units will be automatically granted to such Participant under Section 7(a)
at times and in amounts comparable to grants to other Participants, such that,
on a full-year basis, the aggregate of the Participant's Assigned Reduction
Amounts and any Actual Reduction Amounts used to determine the number of Stock
Units credited to the Participant's Account under Section 7(a) for such year
will equal the aggregate amount by which the Participant's full-year's
compensation is to be reduced (after giving effect to adjustments under
Section 7(b)).

7.Grant of Stock Units

        (a)  Automatic Grant of Stock Units. Each Participant shall be
automatically granted Stock Units, as of fifteen days after the last day of each
calendar quarter, in a number equal to the Participant's Actual Reduction Amount
or Assigned Reduction Amount (as applicable) divided by the Fair Market Value of
a share of Common Stock on the last day of such calendar quarter. In addition,
each Participant shall be automatically granted Stock Units, as of fifteen days
after the last day of each calendar quarter, in a number equal to 15% of the
number of Stock Units granted under this Section 7(a) at that date. Stock Units
shall be initially credited to the Participant's Account as of the date of grant
(it being recognized, however, that the determination of the number of Stock
Units granted and the posting of such transactions to the Account may occur
after date of grant under this Section 7(a), based on the time at which
quarterly bonus amounts are determined and the Actual Reduction Amount or
Assigned Reduction Amount determined in accordance with Section 6 hereof). Other
provisions of the Program notwithstanding, no grant of Stock Units shall be
effective until the date of grant specified in this Section 7(a), and, at any
time prior to such date of grant, the Committee shall retain full discretion to
adjust a Participant's Actual Reduction Amount or Assigned Reduction Amount
downward or otherwise reduce or cancel the automatic grant of Stock Units,
provided that any such adjustment or reduction in the number of Stock Units to
be issued shall result in a reversal of any corresponding reduction in
compensation under Section 6(b).

--------------------------------------------------------------------------------


        (b)  Risk of Forfeiture; Cancellation of Certain Stock Units. Stock
Units shall at all times be fully vested and non-forfeitable. The foregoing
notwithstanding, if, at the end of a given year (upon calculation of year-end
bonuses), the aggregate of the Participant's Actual Reduction Amounts and any
Assigned Reduction Amounts used to determine the number of Stock Units credited
under Section 7(a) for such year exceeds the amount by which the full-year's
compensation should have been reduced under Section 6(a) (the "corrected
full-year amount"), the Participant shall be paid in cash, without interest, the
amount (if any) by which such Actual Reduction Amounts and Assigned Reduction
Amounts exceeded such corrected full-year amount, and any Stock Units credited
to the Participant under Section 7 as a result of such excess Actual Reduction
Amounts and Assigned Reduction Amounts shall be cancelled. Unless otherwise
determined by the Administrator, the Stock Units to be cancelled shall be
cancelled from each of the four quarterly grants in the proportion the Actual
Reduction Amounts and Assigned Reduction Amounts used in determining such
quarterly grant bore to the aggregate of the Actual Reduction Amounts and
Assigned Reduction Amounts used in determining all grants of Stock Units over
the full year.

        (c)  Nontransferability. Stock Units and all rights relating thereto
shall not be transferable or assignable by a Participant, other than by will or
the laws of descent and distribution, and shall not be pledged, hypothecated, or
otherwise encumbered in any way or subject to execution, attachment, or similar
process.

        (d)  Dividend Equivalents on Stock Units. Dividend Equivalents shall be
credited on Stock Units as follows:

(i)Cash and Non-Common Stock Dividends. If the Company declares and pays a
dividend or distribution on Common Stock in the form of cash or property other
than shares of Common Stock, then a number of additional Stock Units shall be
credited to a Participant's Account as of the payment date for such dividend or
distribution equal to (i) the number of Stock Units credited to the Account as
of the record date for such dividend or distribution multiplied by (ii) the
amount of cash plus the fair market value of any property other than shares
actually paid as a dividend or distribution on each outstanding share of Common
Stock at such payment date, divided by (iii) the Fair Market Value of a share of
Common Stock at such payment date.

(ii)Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Common Stock in the form of additional shares of
Common Stock, or there occurs a forward split of Common Stock, then a number of
additional Stock Units shall be credited to the Participant's Account as of the
payment date for such dividend or distribution or forward split equal to (i) the
number of Stock Units credited to the Account as of the record date for such
dividend or distribution or split multiplied by (ii) the number of additional
shares of Common Stock actually paid as a dividend or distribution or issued in
such split in respect of each outstanding share of Common Stock.

        (e)  Adjustments to Stock Units. The number of Stock Units credited to
each Participant's Account shall be appropriately adjusted, in order to prevent
dilution or enlargement of Participants' rights with respect to such Stock
Units, to reflect any changes in the number of outstanding shares of Common
Stock resulting from any event referred to in Section 5.5 of the Plan, taking
into account any Stock Units credited to the Participant in connection with such
event under Section 7(d).

        (f)    Fractional Shares. The number of Stock Units credited to a
Participant's Account shall include fractional shares calculated to at least
three decimal places, unless otherwise determined by the Committee.

        (g)  Accounts and Statements. The Administrator shall establish, or
cause to be established, an Account for each Participant. An individual
statement of each Participant's Account will be issued to each Participant not
less frequently than annually. Such statements shall reflect the Stock Units
credited to the Participant's Account, transactions therein during the period
covered by the statement,

--------------------------------------------------------------------------------


and other information deemed relevant by the Administrator. Such statement may
include information regarding other plans and compensatory arrangements for
Directors.

        (h)  Consideration for Stock Units. Stock Units shall be granted for the
general purposes set forth in Section 1 of the Program. Except as specified in
Section 6 and 7 of the Program, a Participant shall not be required to pay any
cash consideration or other tangible or definable consideration for Stock Units,
nor may a Participant choose to receive Stock Units in lieu of other
compensation or other compensation in lieu of Stock Units. No negotiation shall
take place between the Company and any Participant as to the amount, timing, or
other terms of an award of Stock Units.

8.Settlement

        (a)  Issuance and Delivery of Shares in Settlement. Stock Units shall be
settled by issuance and delivery, as promptly as practicable on or after the
third anniversary of the date of grant of such Stock Units, to the Participant
or, following his death, to the Participant's designated beneficiary, of a
number of shares of Common Stock equal to the number of such Stock Units;
provided, however, that the Committee may, in its discretion, accelerate the
settlement date of any or all Stock Units. The Committee may, in its discretion,
make delivery of shares hereunder by depositing such shares into an account
maintained for the Participant (or of which the Participant is a joint owner,
with the consent of the Participant) established in connection with the
Company's Employee Stock Purchase Plan or another plan or arrangement providing
for investment in Common Stock and under which the Participant's rights are
similar in nature to those under a stock brokerage account. If the Committee
determines to settle Stock Units by making a deposit of shares into such an
account, the Company may settle any fractional share by means of such deposit.
In other circumstances or if so determined by the Committee, the Company shall
instead pay cash in lieu of fractional shares, on such basis as the Committee
may determine. In no event will the Company in fact issue fractional shares.
Notwithstanding anything to the contrary, in the case of Stock Units granted to
employees of ITG Canada Corp. and KTG Technologies Corp., the Committee may, in
its discretion, settle such Stock Units by delivery of cash equal to the Fair
Market Value, on the third anniversary of the date of grant of such Stock Units,
of the number of shares of Common Stock equal to the number of such Stock Units.
Upon settlement of Stock Units, all obligations of the Company in respect of
such Stock Units shall be terminated, and the shares so distributed shall no
longer be subject to any restriction or other provision of the Program.

        (b)  Tax Withholding. The Company and any subsidiary may deduct from any
payment to be made to a Participant any amount that federal, state, local, or
foreign tax law requires to be withheld with respect to the settlement of Stock
Units. At the election of the Committee, the Company may withhold from the
shares of Common Stock to be distributed in settlement of Stock Units that
number of shares having a Fair Market Value, at the settlement date, equal to
the amount of such withholding taxes.

        (c)  No Elective Deferral. Participant's may not elect to further defer
settlement of Stock Units or otherwise to change the applicable settlement date
under the Program.

9.General Provisions

        (a)  No Right to Continued Employment. Neither the Program nor any
action taken hereunder, including the grant of Stock Units, will be construed as
giving any employee the right to be retained in the employ of the Company or any
of its subsidiaries, nor will it interfere in any way with the right of the
Company or any of its subsidiaries to terminate such employee's employment at
any time.

        (b)  No Rights to Participate; No Stockholder Rights. No Participant or
employee will have any claim to participate in the Program, and the Company will
have no obligation to continue the Program. A grant of Stock Units will confer
on the Participant none of the rights of a stockholder of the Company (including
no rights to vote or receive dividends or distributions) until settlement by
delivery of Common Stock, and then only to the extent that such Stock Unit has
not otherwise been forfeited by the Participant.

--------------------------------------------------------------------------------


        (c)  Changes to the Program. The Committee may amend, alter, suspend,
discontinue, or terminate the Program without the consent of Participants;
provided, however, that, without the consent of an affected Participant, no such
action shall materially and adversely affect the rights of such Participant with
respect to outstanding Stock Units, except insofar as the Committee's action
results in accelerated settlement of the Stock Units.

        10.  Effective Date and Termination of Program. The Program shall become
effective as of January 1, 1998, and shall apply to compensation payable during
1998 and thereafter. Unless earlier terminated under Section 9(c), the Program
shall terminate at such time after 1998 as no Stock Units previously granted
under the Program remain outstanding.

Adopted by the Committee:   June 4, 1998    
Amended and restated by the Committee:   February 25, 1999     Amended and
restated by the Committee:   March 20, 2002     Amended and restated by the
Committee:   September 3, 2002    

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



INVESTMENT TECHNOLOGY GROUP, INC. THIRD AMENDED AND RESTATED 1998 STOCK UNIT
AWARD PROGRAM
